Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 1 of 35 PageID #: 1




                                               Civil Action No. 2:19-cv-00098
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 2 of 35 PageID #: 2
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 3 of 35 PageID #: 3
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 4 of 35 PageID #: 4
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 5 of 35 PageID #: 5
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 6 of 35 PageID #: 6
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 7 of 35 PageID #: 7
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 8 of 35 PageID #: 8
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 9 of 35 PageID #: 9
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 10 of 35 PageID #: 10
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 11 of 35 PageID #: 11
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 12 of 35 PageID #: 12
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 13 of 35 PageID #: 13
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 14 of 35 PageID #: 14
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 15 of 35 PageID #: 15
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 16 of 35 PageID #: 16
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 17 of 35 PageID #: 17
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 18 of 35 PageID #: 18
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 19 of 35 PageID #: 19
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 20 of 35 PageID #: 20
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 21 of 35 PageID #: 21
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 22 of 35 PageID #: 22
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 23 of 35 PageID #: 23
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 24 of 35 PageID #: 24
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 25 of 35 PageID #: 25
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 26 of 35 PageID #: 26
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 27 of 35 PageID #: 27
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 28 of 35 PageID #: 28
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 29 of 35 PageID #: 29
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 30 of 35 PageID #: 30
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 31 of 35 PageID #: 31
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 32 of 35 PageID #: 32
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 33 of 35 PageID #: 33
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 34 of 35 PageID #: 34
Case 2:19-cv-00098 Document 1 Filed 02/08/19 Page 35 of 35 PageID #: 35
